UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Joe Myeress,

                          Plaintiff,
                                                                     18-CV-340 (AJN)
                    -v-
                                                                   OPINION & ORDER
     Elite Travel Group USA,

                          Defendant.



ALISON J. NATHAN, District Judge:

          On May 2, 2018, Plaintiff Joe Myeress filed a motion for default judgment. See Dkt.

Nos. 12-13. For the following reasons, the Court GRANTS Plaintiffs motion.

I.        BACKGROUND

          On January 12, 2018, Plaintiff filed a complaint against Defendant Elite Travel Group

USA, alleging copyright infringement and the alteration of copyright management information

by Defendant. See Dkt. No. 1, Compl. ifif 7-26. According to the complaint, Defendant publicly

displayed an unauthorized reproduction of a copyrighted photograph of South Florida (the

"Photograph"), owned and registered by Myeress, a professional photographer. Compl. if 1. The

Photograph was displayed on Defendant's website. Compl. if 10. Defendant owns and operates

a travel and tourism website. See Compl. ifif 6, 10.

          Defendant was served on January 22, 2018. Dkt. No. 6. Defendant did not appear or

respond to the complaint, and on April 8, 2018, Plaintiff requested the entry of a default against

Defendant. Dkt. No. 7. A certificate of default was filed on April 18, 2018. Dkt. No. 11. On

May 2, 2018, Plaintiff moved for default judgment as to Defendant. Dkt. No. 12. Defendant



                                                       1
served the motion for default judgment on Defendant and filed an affidavit of service via ECF.

Dkt. No. 15.

II.    DISCUSSION

       Federal Rule of Civil Procedure 55 sets out a two-step procedure to be followed for the

entry of judgment against a party who fails to defend: the entry of a default, and the entry of a

default judgment. New Yorkv. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a

default, simply "formalizes a judicial recognition that a defendant has, through its failure to

defend the action, admitted liability to the plaintiff." City ofNew York v. Mickalis Pawn Shop,

LLC, 645 F.3d 114, 128 (2d Cir. 2011); see Fed. R. Civ. P. 55(a) ("When a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party's default."). "The.second step,

entry of a default judgment, converts the defendant's admission of liability into a final judgment

that terminates the litigation and awards the plaintiff any relief to which the court decides it is

entitled, to the extent permitted by Rule 54(c)." Mickalis Pawn Shop, 645 F.3d at 128. Rule

54(c) states, "[a] default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings." Fed. R. Civ. P. 54(c).

        A. Default Judgment Is Warranted

        Here, entry of a default judgment is warranted. Defendant has not entered a notice of

appearance or responded to the complaint in any way. It failed to respond when Plaintiff sought

default judgment. Even with this history, the court is expected to exercise "sound judicial

discretion" in determining whether a default judgment should be entered. CHARLES ALAN

WRIGHT ET AL., lOA FED. PRAC. & PROC. CIV. § 2685 (4th ed. 2017). The Court may consider

factors such as: the amount of money at stake; whether material issues of fact or issues of



                                                      2
substantial public importance are at issue; whether the default is largely technical; whether

plaintiff has been substantially prejudiced by the delay involved; whether the grounds for default

are clearly in doubt; how harsh an effect default judgment might have; whether the default was

caused by a good-faith mistake or by excusable or inexcusable neglect; and plaintiffs actions

throughout. Id. Having considered these factors, the Court concludes that default judgment is

appropriate in these circumstances.

            B. Plaintiff Establishes a Prima Facie Case for Recovery

            The Court must also evaluate damages. The first step is to look to the complaint to

determine whether the plaintiff has established a prima facie case for recovery. See Lenard v.

Design Studio, 889 F. Supp. 2d 518, 528 (S.D.N.Y. 2012). To establish a violation of the

Copyright Act, a plaintiff must demonstrate his ownership of a valid copyright and defendant's

infringement-that is, copying of original elements of the copyrighted work. See Arista Records

LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010); Malibu Media, LLC v. Doe, No. 15-cv-2624

(ER), 2015 WL 6116620, at *3 (S.D.N.Y. Oct. 16, 2015). Both requirements are satisfied here.

Plaintiffs complaint demonstrates that he owns a valid copyright in the Photograph. See Compl.

ifif 8-9.   Plaintiff has also provided the Court with the Photograph's copyright Certificate of

Registration. Dkt. No. 17. And the complaint alleges that Defendant infringed on Plaintiffs

copyright by producing and displaying an unauthorized copy of the Photograph on its website.

Compl.      ifif 10-11.
            Plaintiffs allegations also establish a violation of removal of copyright management

information under 17 U.S.C. § 1202(b). The Digital Millennium Copyright Act ("DMCA")

prohibits doing any of the following "without the authority of the copyright owner or the law"




                                                        3
and with knowledge or reasonable grounds to know that it will "induce, enable, facilitate, or

conceal" infringement:

       (1) intentionally remove or alter any copyright management information,
       (2) distribute or import for distribution copyright management information knowing that
       the copyright management information has been removed or altered without authority of
       the copyright owner or the law, or
       (3) distribute ... works, copies of works, or phonorecords, knowing that copyright
       management information has been removed or altered without authority of the copyright
       owner or the law.

       17 U.S.C. § 1202(b).

       "Accordingly, to state a valid claim under subsection 1202(b), a plaintiff must allege 1)

the existence of CMI [copyright management information] on the products at issue; 2) removal

and/or alteration of that information; and 3) that the removal and/or alteration was done

intentionally." Aabergv. Francesca's Collections, Inc., No. 17-CV-115 (AJN), 2018 WL

1583037, at *6 (S.D.N.Y. Mar. 27, 2018).

        As relevant here, the statutory definition of CMI includes: 1) "[t]he name of, and other

identifying information about, the author of a work," § 1202(c)(2); 2) "[t]he name of, and other

identifying information about, the copyright owner of the work, including the information set

forth in a notice of copyright," § 1202(c)(3); and 3) "[i]dentifying numbers or symbols referring

to such information or links to such information." § 1202(c)(7).

       Plaintiff alleges that "[w ]hen the Photograph was first published it contained a watermark

on the photograph." Compl.    if 20; see Compl. Ex. A.    Plaintiff alleges that Defendant

"intentionally and knowingly removed the watermark identifying Plaintiff as the photographer of

the Photograph," and did so "without the knowledge or consent of Plaintiff." Compl. ifif 21, 23,

24. These allegations, which are taken as true after default, are sufficient to establish liability

under subsection 1202(b).



                                                      4
       Given this evidence, the Court finds that Plaintiff has established a prima f acie case for

recovery on both claims.

       C. Plaintiff Provides Sufficient Evidence of Damages

       "Once liability is established, the sole remaining issue before the court is whether the

plaintiff has provided adequate support for the relief it seeks." Bleecker v. Zetian Sys., Inc., No.

12 Civ. 2151, 2013 WL 5951162, at *6 (S.D.N.Y. Nov. 1, 2013) (citing Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., Div. ofAce Young Inc., 109 F.3d 105, 111 (2d Cir.

1997)). "Even when a default judgment is warranted based on a party's failure to defend, the

allegations in the complaint with respect to the amount of the damages are not deemed true. The

district court must instead conduct an inquiry in order to ascertain the amount of damages with

reasonable certainty." Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999) (internal citations omitted). "Establishing the appropriate amount of damages involves

two steps: ( 1) 'determining the proper rule for calculating damages on ... a claim'; and (2)

'assessing plaintiffs evidence supporting the damages to be determined under this rule.'"

Begum v. Ariba Disc., Inc., No. 12-CV-6620, 2015 WL 223780, at *4 (S.D.N.Y. Jan. 16, 2015)

(alteration in original) (quoting Credit Lyonnais, 183 F.3d at 155).

        To determine the amount of damages, the Court may conduct a hearing, but doing so is

not necessary "as long as [the Court] ensure[s] that there was a basis for the damages specified in

the default judgment." Transatlantic Marine, 109 F.3d at 111 (internal quotation marks

omitted); see also Action SA. v. Marc Rich & Co., 951 F.2d 504, 508 (2d Cir. 1991) (stating that

a district judge may, but is not required to, conduct a hearing on the matter of damages).

                a. Copyright Act Claim




                                                      5
       Under the Copyright Act, a plaintiff who elects statutory damages is entitled to an award

of between $750 and $30,000 per work infringed, "as the court considers just." 17 U.S.C. § 504

(c)(1 ). Where the infringement is "willful," the maximum permissible award per infringed work

rises to $150,000. Id. § 504 (c)(2).

       The Copyright Act affords the trial court "wide discretion" in setting the amount of

statutory damages. Fitzgerald Pub! 'g Co. v. Baylor Pub! 'g Co., 807 F .2d 1110, 1116 (2d Cir.

1986). "Case law reflects a wide range of awards where there have been infringing uses of

photographs." Burch v. Nyarko, No. 6-cv-7022 (LAP) (GWG) 2007 WL 2191615, at *3

(S.D.N.Y. July 31, 2007) (collecting cases). In calculating the appropriate statutory damages

award, courts in this Circuit consider:

       (1) the infringer's state of mind; (2) the expenses saved, and profits earned, by the
       infringer; (3) the revenue lost by the copyright holder; (4) the deterrent effect on the
       infringer and third parties; (5) the infringer's cooperation in providing evidence
       concerning the value of the infringing material; and (6) the conduct and attitude of the
       parties.

       Bryant v. Media Right Prods., 603 F.3d 135, 144 (2d Cir. 2010) (citation omitted). Here,

Plaintiff seeks a statutory award of $30,000. Dkt. No. 13 at if 10.

       It is established that Defendant willfully infringed Plaintiffs copyright, Compl.   if 15, and
Defendant's "default and subsequence silence shows a lack of cooperation in determining

damages." Hollander Glass Texas, Inc. v. Rosen-Paramount Glass Co., 291 F. Supp. 3d 554,

559 (S.D.N.Y. 2018). "However, not all willful conduct constitutes the kind of truly egregious

conduct that justifies maximum damages." Reilly v. Commerce, No. 15-cv-5118 (PAE) (BCM),

2016 WL 6837895, at *9 (S.D.N.Y. Oct. 31, 2016) (quotation omitted). Here, several factors

weigh against granting the maximum statutory damages. Plaintiff has not shown that he lost

revenue as a result of the infringement, nor has he alleged anything regarding Defendant's profits



                                                     6
as a result of the use of his Photograph. Courts have often refused to award the statutory

maximum without any evidence of lost revenue or information about a defendant's profits. See

All-Star Mktg. Grp., LLC v. Media Brands Co., 775 F. Supp. 2d 613, 624 (S.D.N.Y. 2011)

(collecting cases). Cases where high statutory damages are awarded typically involve defendants

who profit significantly despite repeated notices that they are infringing on the plaintiffs

copyright. See, e.g., Ermenegildo Zenga Corp. v. 56th Street Menswear, Inc., No. 6-cv-7827

(HB) (GWG), 2008 WL 4449533, at *1 (S.D.N.Y. Oct. 2, 2008). Plaintiff has not provided any

evidence of that here.

       In analogous cases, courts have awarded statutory damages between $15,000 and

$30,000. See Hollander Glass Texas, Inc., 291 F. Supp. at 560 (awarding $25,000 for use of

copyrighted image on website); All-Star Mktg. Grp., LLC, 775 F.Supp.2d at 627 (awarding

$25,000 for use of website images); Burch v. Nyarko, 2007 WL 2191615, at *3 (S.D.N.Y. July

31, 2007) (awarding $15,000 per photograph published on infringer's website); Getapedcom,

Inc. v. Cangemi, 188 F.Supp.2d 398, 403 (S.D.N.Y. 2002) (awarding $30,000 for willful

infringement of copyrighted website code). In light of the caselaw, and the facts of this case, the

Court concludes that an award of $20,000 is appropriate.

               b. DMCA Claim

        The DMCA permits a plaintiff to recover an award of statutory damages, in the range of

$2,500 to $25,000, "for each violation of section 1202." 17 U.S.C. § 1203(3)(B). And Plaintiff

may recover under the DMCA, in addition to the Copyright Act, as each statute "protect[s]

different interests." Agence France Presse v. Morel, No. 10-cv-2730 (AJN), 2014 WL 3963124,

at *10 (S.D.N.Y. Aug. 13, 2014). In awarding statutory damages under the DMCA, courts

"consider [several] factors, namely, the difficulty of proving actual damages, the circumstances



                                                      7
of the violation, whether [d]efendants violated the DMCA intentionally or innocently, and

deterrence." Id.

       Plaintiff seeks a statutory award of $10,000 under the DMCA claim. Dkt. No. 13 at if 11.

Plaintiffs allegations, which are taken as true after default, suggest that Defendant acted

willfully in removing Plaintiffs CMI from the Photograph. However, the limited factual

information provided to the Court makes it difficult to assess the circumstances of the violation.

Additionally, Plaintiff cites to no caselaw to support his request for $10,000. See Dkt. No. 13 at

if 11 (stating only that Plaintiff requests a statutory award in the amount of $10,000 for the
removal of his watermark). The Court concludes that an award of $5,000 is appropriate in this

case. Cf Sheldon v. Plot Commerce, No. 15-cv-5885 (CBA) (CLP), 2016 WL 5107072, at *17

(E.D.N.Y. Aug. 26, 2016), report and recommendation adopted, 2016 WL 5107058 (E.D.N.Y.

Sept. 19, 2016) (awarding maximum statutory damages of $25,000 per DMCA violation where

Defendant continued to use the photograph despite receiving notice from Plaintiff that its

conduct represented infringement).

        D. Attorney's Fees

        The Copyright Act expressly permits an award ofreasonable attorney's fees. 17 U.S.C. §

505. Similarly, the DMCA permits the court, "in its discretion," to award reasonable attorney's

fees to the prevailing party in a civil action under section 1202. See 17 U.S.C. § 1203(b)(5).

Here, awarding fees and costs to Plaintiff is appropriate. See Kepner-Tregoe, Inc. v. Vroom, 186

F.3d 283, 289 (2d Cir. 1999) (affirming award of attorneys' fees and costs where there was

willful infringement).




                                                      8
       Plaintiff seeks attorney's fees of $4,500. Dkt. No. 13 at if 12. Plaintiffs counsel states

that the $4,500 is the equivalent of 12.75 hours of billable work multiplied by $350 an hour, plus

any fees incurred subsequent to the filing of his default judgment motion. Dkt. No. 13 at if 12.

       "The most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly

rate." Arbor Hill Concerned Citizens Neighborhood Ass 'n v. County ofAlbany, 522 F .3d 182,

186 (2d Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433, (1983)). The hourly rate

should be "in line with those [rates] prevailing in the community for similar services by lawyers

ofreasonably comparable skill, experience and reputation." Blum v. Stenson, 465 U.S. 886, 896

n. 11 (1984). "In determining what a reasonable hourly rate is, the court should not only

consider the rates approved in other cases in the District, but should also consider any evidence

offered by the parties. The Court is also free to rely on its own familiarity with prevailing rates

in the District." Noble v. Crazetees.com, No. 13-cv-5086 (PAE) (HBP), 2015 WL 5697780, at

*9 (S.D.N.Y. Sept. 28, 2015) (citations omitted). The "fee applicant has the burden of showing

by satisfactory evidence-in addition to the attorney's own affidavits-that the requested hourly

rates are the prevailing market rates." Farbotko v. Clinton Cty. ofNew York, 433 F.3d 204, 209

(2d Cir. 2005) (quotation omitted).

       Plaintiffs counsel states that he is the "Managing partner at Liebowitz Law Firm PLLC."

Dkt. No. 13 at if 12. And that the "rate of $350/hr. is consistent with (and substantially less than)

rates charged by other managing partners in New York city law firms." Id. However, Plaintiffs

counsel provides no background about how long he has been practicing, or whether he has any

expertise relevant to the case. A review of cases in this district and in the Eastern District of

New York suggests that courts have approved associate rates of $350, and up to $500 for



                                                      9
partners in copyright cases. See Romanowicz v. Alister & Paine, Inc., No. 17-CV-8937 (PAE)

(KHP), 2018 WL 4762980, at *7 (S.D.N.Y. Aug. 3, 2018), report and recommendation adopted,

2018 WL 4759768 (S.D.N.Y. Oct. 1, 2018) (collecting cases). Plaintiff's counsel has also

previously been awarded $350 per hour in this district. Id. Accordingly, the Court will award

attorney's fees at a rate of $350 an hour for Plaintiff's counsel.

       The next issue is the reasonableness of the hours spent on the litigation. Although

Plaintiff provided time records in support of his attorney's fees request, the Court believes some

of the time reflected is excessive given the work performed in this case, which has essentially

only been the Complaint, motion for default judgment, and accompanying materials. As of

February of this year, Plaintiff's counsel had "filed over 500 cases in this district alone."

McDermott v. Monday, LLC, No. 17-cv-9230 (DLC), 2018 WL 1033240, at *3 (S.D.N.Y. Feb.

22, 2018). Plaintiff's counsel "routinely represents photographers in this district and uses

template documents to file complaints." Romanowicz v. Alister & Paine, Inc., No. 17-CV-8937

(PAE) (KHP), 2018 WL 4762980, at *6 (S.D.N.Y. Aug. 3, 2018), report and recommendation

adopted, 2018 WL 4759768 (S.D.N.Y. Oct. 1, 2018). The Court is therefore skeptical that

conducting research on default judgment and statutory damages in a copyright matter would

have taken Plaintiff's counsel over two hours, or that drafting the default judgment materials

would have taken over seven hours. Plaintiff's submissions also contained limited legal analysis,

and primarily consisted of lengthy string-cites. Certain tasks, such as process of service, serving

the notice of the initial pretrial conference, and drafting and filing an affidavit of service, could

have been handled by a less experienced attorney at a lower hourly rate. Accordingly, the Court

holds that Plaintiff is entitled to only seven hours in billed work. The Court therefore approves

counsel's hourly rate of $350 per hour for seven hours at a total attorney's fees award of $2,450.



                                                      10
       Plaintiff also seeks costs of $500. Dkt. No. 13 at if 13. Section 505 allows the prevailing

party to recover its "full costs" incurred in protection of its copyright. 17 U.S.C. § 505. Plaintiff

seeks costs for the court filing fee, the service fee, and the cost of certified mail. Such costs are

reasonable. See Zimmerman v. Portfolio Recovery Assocs., LLC, 2013 WL 6508813, at *13

(S.D.N.Y. Dec. 12, 2013) ("where ... there is no doubt that there were legitimate expenses in

th[ e] case, the Court [may] exercise its discretion [and award costs].") (internal quotation marks

and citation omitted) (alteration in original). Plaintiff is therefore awarded $500 in costs.

III.    CONCLUSION

       Accordingly, Plaintiffs motion for the entry of default judgment is GRANTED.

Judgment is entered against Defendant in the amount of $20,000 for the Copyright Act

infringement, and $5,000 for the DMCA infringement. The Court also awards $2,450 in

attorney's fees and $500 in costs. This resolves Docket Number 13.

        SO ORDERED.


 Dated: November       2018
        New York, New York

                                                             United States District Judge




                                                      11
